COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 GRACIELA SIFUENTES,                              §
                                                                  No. 08-10-00072-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                               County Court at Law No. 3
 OLE CHEVROLET, L.P., D/B/A                       §
 MIDWAY CHEVROLET AND SERVICE                                   of El Paso County, Texas
 LIFE AND CASUALTY INSURANCE                      §
 COMPANY,                                                            (TC# 2008-779)
                                                  §
                   Appellees.
                                     MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal for lack of jurisdiction.

Appellant filed suit against Ole Chevrolet, L.P., d/b/a Midway Chevrolet (“Chevrolet”) and Service

Life and Casualty Insurance Company (“Service”) for fraud, breach of fiduciary duty, and breach of

contract. Chevrolet counterclaimed for fraud. Subsequently, Chevrolet and Service jointly moved

for summary judgment on traditional and no-evidence grounds based on Appellant’s claims. The

trial court granted summary judgment in favor of Chevrolet and Service, and ordered Appellant’s

claims dismissed with the notation that “all relief sought by any party which is not expressly granted

herein is denied.” Appellant then filed a notice of appeal.

       While researching his issues for appeal, Appellant discovered that the trial court has not yet

ruled on Chevrolet’s counterclaim for fraud. Our own review of the record supports Appellant’s

finding. Thus, Appellant contends that the appeal is interlocutory and that we lack jurisdiction to

entertain it. Neither Chevrolet nor Service has filed a response. We agree with Appellant that we

lack jurisdiction over the appeal.

       As a general rule, an appeal may be taken only from a final judgment. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When, as here, there has been no conventional

trial on the merits, an order or judgment is not final for purposes of appeal unless it actually disposes

of every pending claim and party or clearly and unequivocally states that it finally disposes of all

claims and parties. Id. at 205. If the order does not dispose of all issues and all parties, it is

interlocutory and therefore not appealable absent express statutory authorization, severance,

dismissal, or non-suit. Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); Hervey v.

Flores, 975 S.W.2d 21, 24 (Tex. App.–El Paso 1998, pet. denied). Here, nothing in the record

reflects that Chevrolet’s counterclaim was severed, dismissed, or non-suited, and we can find no

statute that expressly authorizes an interlocutory appeal of a summary-judgment order that does not

dispose of all claims against all parties. See TEX . CIV . PRAC. & REM . CODE ANN . § 51.014 (Vernon

2008) (providing when an interlocutory order is appealable). Thus, because the trial court has not

disposed of Chevrolet’s counterclaim, we conclude we have no jurisdiction over this interlocutory

appeal. We therefore grant Appellant’s motion and dismiss the appeal for want of jurisdiction. See

TEX . R. APP . P. 42.3(a).


                                                GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.




                                                   2